


110 HR 7314 IH: Workforce Fairness and Tax Relief Act

U.S. House of Representatives
2008-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7314
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2008
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief to the unemployed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Fairness and Tax Relief Act
			 of 2008.
		2.Repeal of tax on
			 unemployment compensation
			(a)In
			 generalSection 85 of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)Conforming
			 amendments
				(1)Subsection (p) of
			 section 3402 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
				(2)Section 6050B of
			 such Code (relating to returns relating to unemployment compensation) is hereby
			 repealed.
				(3)The table of
			 sections for part II of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 85.
				(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by striking the item relating to section 6050B.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2008.
			3.Unlimited
			 penalty-free distributions from qualified retirement plans to individuals after
			 separation from employment
			(a)Unlimited
			 penalty-free distributions to unemployed individualsClause (i) of section 72(t)(2)(D) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(i)In
				generalDistributions from a
				qualified retirement plan to an individual after separation from employment
				if—
						(I)the individual has
				received unemployment compensation for 12 consecutive weeks under any Federal
				or State unemployment compensation law by reason of such separation; and
						(II)such
				distributions are made during any taxable year during which such unemployment
				compensation is paid or the succeeding taxable
				year.
						.
			(b)Conforming
			 amendmentSubparagraph (D) of section 72(t)(2) of such Code is
			 amended in the heading by striking for health insurance premiums.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2008.
			4.Limited exclusion
			 from income of employment severance payments
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139B the following new section:
				
					139C.Certain
				employment severance payments
						(a)In
				generalGross income shall
				not include amounts received by an employee (or former employee) from an
				employer solely in connection with a termination of employment if such amount
				is received in cash contemporaneously with such termination.
						(b)LimitationIf
				the amount which would (but for this subsection) be excluded from gross income
				under subsection (a) in connection with any termination of employment exceeds
				$10,000, such amount shall be reduced (but not below zero) by an amount which
				bears the same proportion to such amount as—
							(1)the excess of—
								(A)such amount,
				over
								(B)$10,000, bears
				to
								(2)$10,000.
							(c)Employment
				taxesAmounts excluded from gross income under subsection (a)
				shall not be taken into account as wages for purposes of chapters 21, 22, 23,
				23A, and
				24.
						.
			(b)Social security
			 trust funds held harmlessThere is hereby appropriated (out of any
			 money in the Treasury not otherwise appropriated) for each fiscal year to each
			 fund under the Social Security Act an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of the amendment made by
			 subsection (a).
			(c)Clerical
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139B the following new
			 item:
				
					
						Sec. 139C. Certain employment severance
				payments.
					
					.
			(d)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received after December 31, 2008.
			5.Increase in
			 credit amount of health insurance costs of eligible individuals
			(a)In
			 generalSubsection (a) of
			 section 35 of the Internal Revenue Code of 1986 is amended by striking
			 65 percent and inserting 100 percent.
			(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 65 percent of.
			(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2008.
			
